Case 14-42778        Doc 44     Filed 03/04/19     Entered 03/04/19 14:58:38          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 42778
         Joscelyn M Wood

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/26/2014.

         2) The plan was confirmed on 05/18/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 11/16/2018.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-42778             Doc 44             Filed 03/04/19    Entered 03/04/19 14:58:38                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $51,757.42
           Less amount refunded to debtor                                  $1,901.25

 NET RECEIPTS:                                                                                              $49,856.17


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $3,300.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                  $1,997.46
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $5,297.46

 Attorney fees paid and disclosed by debtor:                             $200.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 Afni                                        Unsecured         712.00           NA              NA            0.00       0.00
 American InfoSource LP as Agent             Unsecured         935.00        940.67          940.67        197.28        0.00
 American InfoSource LP as agent for Direc   Unsecured         250.00      1,083.76        1,083.76        227.28        0.00
 Americollect Inc                            Unsecured          60.00           NA              NA            0.00       0.00
 Amsher Collection Service                   Unsecured         355.00           NA              NA            0.00       0.00
 Atlas Acquisitions LLC                      Unsecured      1,700.00       1,207.50        1,207.50        253.24        0.00
 Aurora Loan Services                        Unsecured           0.00           NA              NA            0.00       0.00
 Capital One Auto Finance                    Unsecured     10,739.73       9,216.90        9,216.90      1,932.98        0.00
 City of Chicago Department of Revenue       Unsecured      4,000.00         580.74          580.74        121.79        0.00
 Commonwealth Edison Company                 Unsecured         350.00        953.84          953.84        200.04        0.00
 Crd Prt Asso                                Unsecured          67.00           NA              NA            0.00       0.00
 Dash of Cash                                Unsecured         400.00           NA              NA            0.00       0.00
 Department Of Education                     Unsecured     98,265.00     99,000.63        99,000.63     20,762.47        0.00
 Educational Credit Management Corp          Unsecured           0.00      7,843.97        7,843.97      1,645.04        0.00
 Enhanced Recovery                           Unsecured         251.00           NA              NA            0.00       0.00
 First Premier Bank                          Unsecured         458.00           NA              NA            0.00       0.00
 Ic Systems Inc                              Unsecured         187.00           NA              NA            0.00       0.00
 Illinois Student Assistance Commission      Unsecured     37,096.00     31,455.56        31,455.56      6,596.88        0.00
 Jefferson Capital Systems LLC               Unsecured      1,000.00       1,000.00        1,000.00        209.72        0.00
 LA Fitness                                  Unsecured         500.00           NA              NA            0.00       0.00
 Maxlend                                     Unsecured         750.00           NA              NA            0.00       0.00
 Midland Credit Management                   Unsecured         821.00           NA              NA            0.00       0.00
 Multi Loan Source                           Unsecured         292.50           NA              NA            0.00       0.00
 Municipal Collections Of America            Unsecured         548.00           NA              NA            0.00       0.00
 Nationwide Credit Inc                       Unsecured         100.00           NA              NA            0.00       0.00
 Palisades Collection                        Unsecured         567.00           NA              NA            0.00       0.00
 Payday Loan Store                           Unsecured      2,500.00            NA              NA            0.00       0.00
 Peoples Energy Corp                         Unsecured         996.00        823.71          823.71        172.75        0.00
 Portfolio Recovery Associates               Secured       23,692.00     21,574.99         9,500.00      9,500.00     156.93
 Portfolio Recovery Associates               Unsecured            NA     12,074.99        12,074.99      2,532.37        0.00
 QVC                                         Unsecured         333.54           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-42778                 Doc 44   Filed 03/04/19     Entered 03/04/19 14:58:38                 Desc         Page 3
                                                         of 3



 Scheduled Creditors:
 Creditor                                             Claim           Claim         Claim        Principal        Int.
 Name                                     Class     Scheduled        Asserted      Allowed         Paid           Paid
 Resurgent Capital Services            Unsecured          261.00          261.82        261.82          49.94         0.00


 Summary of Disbursements to Creditors:
                                                                      Claim            Principal                Interest
                                                                    Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                                $0.00              $0.00                   $0.00
       Mortgage Arrearage                                              $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                                     $9,500.00          $9,500.00                 $156.93
       All Other Secured                                               $0.00              $0.00                   $0.00
 TOTAL SECURED:                                                    $9,500.00          $9,500.00                 $156.93

 Priority Unsecured Payments:
        Domestic Support Arrearage                                     $0.00                $0.00                 $0.00
        Domestic Support Ongoing                                       $0.00                $0.00                 $0.00
        All Other Priority                                             $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                                       $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                                  $166,444.09           $34,901.78                    $0.00


 Disbursements:

           Expenses of Administration                                  $5,297.46
           Disbursements to Creditors                                 $44,558.71

 TOTAL DISBURSEMENTS :                                                                                 $49,856.17


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/04/2019                                  By:/s/ Marilyn O. Marshall
                                                                          Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
